DETAILED ACTION
This Office Action is responsive to application number 16/696,286 SMART TOILET AND ELECTRIC APPLIANCE SYSTEM, filed on 7/27/2020. Claims 1-19 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, it is unclear how the smart toilet has feature information in a working state, when the feature information is that of the user as further claimed in claim 2 and not that of the toilet…”configured to acquire feature information of the smart toilet in a working state…”; feature information comprises.. ‘face image, weight of user, position of user and usage time of the smart toilet’.  The toilet itself would not have feature information as claimed, therefore the claims are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiamen Kemu Intelligent Technology Co. Ltd (CN 105 374 355 A).
Regarding claim 1 Xiamen shows a smart toilet (Figs. 1-2), comprising: an information acquisition apparatus (main controller; page 1, last paragraph), configured to acquire feature information of the smart toilet in a working state (pages 1-8), the feature information at least comprising voiceprint information of a human body using the smart toilet and odor information of the human body using the smart toilet, or voiceprint information of a human body using the smart toilet (pages 1-8; voiceprint of user using smart toilet, in particular pages 2-8), or odor information of the human body using the smart toilet; and a control apparatus (main controller, memory, voice collection components, voice playback module, networking module and cloud server; pages 1-2), comprising an identity recognition component (voice recognition module), configured to recognize, according to the feature information, an identity of the human body using the smart toilet (pages 1-8, page 2 steps 1-3; 311-335). 
Regarding claim 9 Xiamen shows the smart toilet as claimed in claim 1, further comprising: an information entry component (cellphone, tablet, voiceprint), configured to enter identity information, and the identity recognition component is configured to recognize the identity of the human body using the smart toilet according to the feature information (voiceprint) and the identity information entered by the information entry component (pages 1-8).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiamen Kemu Intelligent Technology Co. Ltd (CN 105 374 355 A) in view of Rexach et al. (US Pub. 2019/0089550).
Regarding claim 2 Xiamen shows the smart toilet as claimed in claim 1, but fails to show wherein the feature information further comprises at least one of the followings: face image information, a weight of the human body, a position of the human body relative to the smart toilet, and usage time of the smart toilet.  However, Rexach details a bathroom system that includes feature information (biometric data; ¶ [0128]) that includes facial recognition.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen to include feature information such as facial recognition for the purpose of positively identifying the user and then providing the appropriate parameters as detailed by Rexach.
Regarding claim 3 Xiamen shows the smart toilet as claimed in claim 1, wherein the identity recognition component is configured to use an artificial neural network algorithm to recognize the identity of the human body using the smart toilet according to the feature information (both show connecting to the cloud network and as combined using both voiceprint and facial recognition; ¶ [0057; 0077-0084]).  
Claim(s) 4-8, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiamen Kemu Intelligent Technology Co. Ltd (CN 105 374 355 A) in view of Hefei Technology Innovation Engineering Institute of CAS (CN 105 951 955 A). 
Regarding claims 4, 12 and 14 Xiamen shows the smart toilet as claimed, but fails to further include a metabolite sampling apparatus, configured to sample metabolites excreted into the smart toilet by the human body, and the control apparatus further comprises a metabolite analysis component, configured to analyze compositions of the metabolites sampled by the metabolite sampling apparatus.  However, Hefei shows a urine collection apparatus (11) with a control apparatus (12; second embedded controller) for urine analysis of chemical component of urine (i.e. analyze metabolites).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen to include a urine collector an analysis component for the purpose of monitoring a user’s health as shown by Hefei. 
Regarding claims 5 and 15 Xiamen shows the smart toilet as claimed, wherein the metabolite analysis component is configured to analyze at least one of the followings: pH, urine specific gravity, urobilinogen, occult blood (background; page 1), leukocyte content, urine protein content, bilirubin 637534-77 PN133733GREE content, ketone body content, urine red blood cell content, and urine color in urine; and the metabolite analysis component is configured to analyze at least one of the followings: a red blood cell count, white blood cell content, pus cell content, and the type and content of parasite eggs in feces.  
Regarding claim 6 Xiamen as combined shows the smart toilet as claimed in claim 4, further comprising: a storage apparatus (Cloud), the control apparatus being configured to store a compositions analysis result obtained by the metabolite analysis component in the storage apparatus in a manner corresponding to the identity recognized by the identity recognition component (Cloud via ZigBee).  
Regarding claims 7, 16 and 17 Xiamen as combined shows the smart toilet as claimed, further comprising: a communication component, wherein the control apparatus is configured to communicate with a server and a terminal (Cloud), or a server, or a terminal through the communication component (ZigBee), and the control apparatus is configured to upload, through the communication component, the compositions analysis result of the metabolite analysis component and the corresponding identity information recognized by the identity recognition component to the server and the terminal (Pages 1-6).  
Regarding claim 8 Xiamen as combined shows the smart toilet as claimed in claim 6, further comprising: a prompt apparatus (login; page 2, cell phone, tablet), the storage apparatus (Cloud) is further configured to store a standard range of metabolite compositions corresponding to different body feature parameter ranges (as combined also body posture may be a feature page 4), and the control apparatus is configured to obtain a body feature parameter range according to the identity recognized by the identity recognition component (implied for identity recognition from body posture), and compare the compositions analysis result of the metabolite analysis component with the standard range of metabolite compositions corresponding to the body feature parameter range (page 4), and when the compositions analysis result is 737534-77 PN133733GREEoutside the standard range, the control apparatus is further configured to control the prompt apparatus to prompt that the compositions analysis result is outside the standard range (provide report to device of health data; page 1).
Regarding claims 10 and 18 Xiamen as combined shows the an electric appliance system, comprising the smart toilet as claimed in claim 1, and further comprising a smart device, the smart device comprising at least one of a wearable device (Bluetooth page 4; Bluetooth devices for cell phone are often wearable over the ear), home fitness equipment, and a household appliance, wherein the smart toilet is connected with the smart device, and both the smart toilet and the smart device are connected with a server.
Regarding claim 13 Xiamen as combined shows the electric appliance system as claimed in claim 12, wherein the prompt information comprises at least one of a dietary advice, a fitness plan, and a recommended environment parameter setting (healthy life guidance with report; Hefei page 5).  
Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiamen Kemu Intelligent Technology Co. Ltd (CN 105 374 355 A) in view of Hefei Technology Innovation Engineering Institute of CAS (CN 105 951 955 A) in further view of Rexach et al. (US Pub. 2019/0089550). 
Regarding claims 11 and 19 Xiamen as combined shows the electric appliance system as claimed, but fails to show wherein the household appliance comprises at least one of an air conditioner, a cooking appliance, an air purifier, a humidifier, and a refrigerator.  However, Rexach shows a system that connects to household appliances such as a refrigerator (¶ [0067-0068, 0072]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen as combined to include the system including being connected to at least one household appliance such as a refrigerator for the purpose of a fully integrated electronic household system as shown by Rexach. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barakat et al. (US 11,287,415) shows the general state of the art of a smart toilet with a urine analyzer. Hall et al. (US Pub. 2019/0008457) shows a health monitoring smart toilet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        7/26/2022